Title: To Thomas Jefferson from John Holmes Freeman, 1 May 1808
From: Freeman, John Holmes
To: Jefferson, Thomas


                  
                     Your Excellency
                     
                     Grovehill Culpeper County May 1st. 1808
                  
                  My misfortunes has been such latterly, that I have a wish to change my occupation, from that of a farmer, to clerk of the circuit court for this county, but the obscure manner that I have always lived, will not, allow me that ellevated ground that the other two candidates command, as they ware both raised in the clerks offices of this county, and either of them would be prefered to myself by the Justices of the peace, from the difference in politicks, they are both opposed to the present administration and it has so happened that a majority of the Justices are also. But as this appointment rests with the Judge alone, I shall feel very sanguin, from a firm belief that you are truly my friend, and that you will be so good as to give me such a recommendation as in your opinion will be sufficient to secure to me this appointment; I do not know who will be the Judge of this circuit yet; (humity compelled me to sell my land for seven hundred dollars less than it cost me); please be so good as to write me what you will do for me as soon as convenient as I may be instructing my self as I am not so well acquainted with the business as I ought to be.—
                  I am often asked (by the federalist with an expression of contempt) if my old master ever write to me now & when I answer that you do not pleasure make its appeance in their countenances these appearances are painfull beyond expression though you can more easily Judge of my feeling than I can express
                  As I am desirous to retort on these insinuating men, I ask the particular favour of you (at convenient times) to write to me informing of our situation with other nations, such a correspondence would not only be a mortification to these people, but it would be a permanent foundation for a great work that I never should have undertaken had it not been for those insinuations, which makes me anxious to attain some office that was thought to be out of my reach.
                  The greatest reason why I am thus solicitous is, because my wifes father withheld the two best negroes that he had given her, purly because I went to live with you, he was so displeased that he does not visit us nor allow any of his children that he can prevent, my feelings is this situation are more easily imagined than expressed; And I do most earnestly hope through your assistance to attain some office by which I can live tolerable genteel I am
                  Yr. Mst. Obt. & Very Humble Servant
                  
                     John H. Freeman
                     
                  
               